Case: 14-3026      Document: 11      Page: 1     Filed: 12/19/2013




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                        DAVID DEAN,
                          Petitioner,
                                v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,
                               AND

      OFFICE OF PERSONNEL MANAGEMENT,
                   Intervenor.
                    ______________________

                          2014-3026
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT3330120696-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Office of Personnel Management (OPM) moves to
 reform the caption to name the Merit Systems Protection
 Board (Board) as respondent and OPM as intervenor. OPM
 also moves for a 21-day extension of time from the date of
Case: 14-3026         Document: 11   Page: 2    Filed: 12/19/2013



 2                                   DEAN   v. MSPB



 filing of this order for the respondent and intervenor to file
 their response briefs.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
 Board dismissed this appeal for lack of jurisdiction. Thus,
 the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to designate the Board as respondent
 and OPM as an intervenor is granted. The revised official
 caption is reflected above.
     (2) The motion for extension of time is granted to the
 extent that the Board’s and OPM’s response briefs are due
 21 days from the date of this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s21